Citation Nr: 9914839	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  98-10 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from December 1941 to March 
1946.  The veteran and appellant were married from January 
1973 until his death in April 1996.  .


This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 1998 rating decision from the Manila, 
Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for the cause of 
the veteran's death.


REMAND

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability."  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) quoting Epps v. Brown, 9 
Vet. App. 341, 343-344 (1996); see 38 C.F.R. §§ 3.303, 3.307, 
3.309; Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  For the 
purpose of determining whether a claim is well grounded, the 
credibility of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 75 (1995). 

The appellant has presented competent evidence of the 
veteran's death due to recurrent lymphoma with other 
significant conditions contributing to death, but not related 
to the immediate cause, of myelodysplastic syndrome and 
nasopharyngeal carcinoma.  Prior to his death the veteran had 
the following service-connected disabilities:  residuals of a 
shell fragment wound to the left arm with a retained foreign 
body, with an evaluation of 10 percent; residuals of chronic 
sinusitis, with a noncompensable evaluation; and malaria, 
with a noncompensable evaluation.  The appellant submitted a 
medical certificate, dated in August 1997, from H.S.P., M.D., 
which indicated that he initially treated the veteran in 
February 1974 for weak lungs.  Dr. H.S.P. continued treatment 
for approximately one year and the veteran's condition 
improved.  The veteran returned in April 1986 and March 1990 
for check-ups and Dr. H.S.P found nothing significant, except 
for complaints of pain in the area of the veteran's shell 
fragment wound of the left arm.  Dr. H.S.P concluded that the 
veteran's nasopharyngeal cancer and recurrent lymphoma could 
be related to his left arm injury, as it was a strong tenet 
that trauma and cancer have a cause and effect relationship 
over time.  Although this opinion is countered by the January 
1999 opinion of a VA staff physician, who stated that there 
was no relation whatsoever between the veteran's service-
connected injury of the left arm and the development of 
nasopharyngeal carcinoma, the opinion of Dr. H.S.P. is 
presumed credible for purposes of determining whether the 
claim is well grounded.  See Robinette, 8 Vet. App. at 75. 

Based on the medical evidence of record -- the veteran's 
death certificate and the opinion of Dr. H.S.P. -- the Board 
finds that the appellant's claim is well grounded.  
Therefore, VA has a duty to assist the appellant in the 
development of all facts pertinent to her claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1998).

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1. The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran from April 1986 
until his death in April 1996.  
Specifically, the RO should request all 
treatment records from Dr. H.S.P., and 
any treatment and hospitalization records 
for recurrent lymphoma and nasopharyngeal 
carcinoma.  The RO should also request 
any VAMC reports for treatment of the 
veteran's service-connected disabilities.  
After securing the necessary release, the 
RO should obtain these records.

2. After completion of the above 
development, the RO should arrange for 
the claims folder to be reviewed by an 
appropriate VA specialist.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination.  The reviewing physician 
should express an opinion as to whether 
the veteran's service-connected left arm 
injury, chronic sinusitis or malaria 
contributed to or caused the recurrent 
lymphoma or nasopharyngeal carcinoma, 
which ultimately led to the veteran's 
death. 

3. The RO should then adjudicate the claim 
for service connection for the cause of 
the veteran's death.  If the claim 
remains denied, the appellant should be 
furnished with a supplemental statement 
of the case which summarizes the 
pertinent evidence, fully cites any 
applicable legal provisions not 
previously provided, and reflects 
detailed reasons and bases for the 
decision.  The appellant should then be 
afforded the applicable time period in 
which to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










